Citation Nr: 0939702	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of reduction of a 20 percent disability rating 
to a 10 percent rating for service-connected status-post 
right medial meniscus repair, post operative, residuals of a 
fracture.

2.  Entitlement to service connection for degenerative disc 
disease/degenerative joint disease of the lumbosacral spine 
with foraminal stenosis claimed as secondary to service-
connected status-post right medial meniscus repair, post 
operative, residuals of a fracture.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and D. Belle


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005, October 2005, and August 2006 rating 
decisions by which the RO denied entitlement to TDIU and 
service connection for a low back disability and reduced the 
Veteran's disability rating with respect to his service-
connected status-post right medial meniscus repair, post 
operative, residuals of a fracture.  

In August 2009, the Veteran and a witness testified at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing has been associated with the claims file.

At his hearing, the Veteran withdrew the issue of entitlement 
to special monthly compensation based on aid and attendance 
and housebound status.  He also waived initial RO 
consideration of the new evidence submitted at his travel 
board hearing.  38 C.F.R. § 20.1304 (c) (2009).  

The issues of entitlement to service connection for 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine with foraminal stenosis claimed as 
secondary to service-connected status-post right medial 
meniscus repair, post operative, residuals of a fracture and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be advised in the event that any further action is required 
on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected status-post right medial 
meniscus repair, post operative, residuals of a fracture was 
rated 20 percent disabling for less than five years when the 
RO reduced the rating to 10 percent.

2.  The RO complied with the procedural requirements for 
reducing the Veteran's disability rating for status-post 
right medial meniscus repair, post operative, residuals of a 
fracture, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.

3.  The Veteran's status-post right medial meniscus repair, 
post operative, residuals of a fracture is manifested by no 
more than moderate symptomatology.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of October 2005 implementing the proposed reduction 
in the disability rating assigned for status-post right 
medial meniscus repair, post operative, residuals of a 
fracture from 20 percent to 10 percent.  
38 C.F.R. § 3.105(e) (2009).

2.  The criteria for restoration of a 20 percent disability 
for the Veteran's status-post right medial meniscus repair, 
post operative, residuals of a fracture are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.20, 4.7, 4.27, 4.71a, Diagnostic Codes 5299-5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Discussion

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 (2009) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Specific rating criteria

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of), the following levels of disability are 
included:

Recurrent subluxation or lateral instability:

30 % - severe;

20 % - moderate;

10% - slight.

The Board notes that words such as "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  Although the 
words "slight", "moderate", and "severe" are not defined in 
VA regulations, "slight" is generally defined as "small in 
size, degree, or amount"; "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."; 
and "severe" is defined as "extremely intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
pgs. 1038, 871, & 1071.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The Court has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); Brown v. Brown, 5 Vet. App. 
at 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  Faust v. 
West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 
420-21.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344.  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. 
§ 3.105(e).

(iii.) Standard of review

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

However, the Court has specified a different burden of proof 
with respect to ratings reductions claims.  Because the issue 
in this case is whether the RO was justified in reducing the 
Veteran's 20 percent rating, rather than whether the Veteran 
was entitled to "reinstatement" of the 30 percent rating, the 
Board was required to establish, by a preponderance of 
evidence and in compliance with 38 C.F.R. § 3.344(a), that a 
rating reduction was warranted.  Brown, 5 Vet. App. at 421; 
see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Factual Background

Service connection for status-post right medial meniscus 
repair meniscus repair, post operative, residuals of a 
fracture has been in effect since December 15, 1977.  It was 
rated 10 percent disabling until May 4, 2003 with the 
exception of periods of 100 percent ratings for 
convalescence.  

A May 5, 2003 VA joints examination report reflects that the 
Veteran complained of daily right knee aches, pain on weight 
bearing, pain when using stairs and the avoidance of stairs 
when possible, popping of the right knee, and a sensation of 
slipping.  The Veteran reported right knee swelling when on 
his feet all day.  He indicated that there were no flare-ups 
but spoke of two episodes in which he was incapacitated due 
to right knee problems.  He obtained a sturdier brace for the 
right knee and switched to softer shoes, which were easier on 
his knees.  Objectively, there was slight puffiness over the 
patella and pain on pressing the patella into the right knee 
joint.  Right knee strength was 3/5 and weaker than the left 
knee.  Right knee coordination was good, and there was no 
other weakened movement or significant range of motion loss 
due to pain.  The Veteran could extend and lock the knee, and 
right knee range of motion was from zero to 120 degrees.  
There was moderate to significant right knee instability.  
The examiner diagnosed post-operative injuries, cartilage 
with chondromalacia and degeneration, right knee with painful 
motion and instability.

The RO assigned a 20 percent disability rating to the 
service-connected status-post right medial meniscus repair 
meniscus repair, post operative, residuals of a fracture 
effective May 5, 2003.

In July 2005, the Veteran underwent another VA joints 
examination.  The Veteran reported pain and crepitus as well 
as stiffness and weakness.  He stated that he experienced 
daily right knee swelling.  He noted right knee instability, 
which caused him to fall "quite hard" on several occasions.  
He used a brace.  The Veteran denied flare-ups.  There was no 
dislocation or subluxation.  On objective examination, the 
examiner noted well healed right knee surgical scars with 
range of motion of zero to 130 degrees without pain.  Right 
lower extremity strength was 3/5.  There was no evidence of 
abnormal shoe wear to indicate abnormal weight bearing.  A 
recent magnetic resonance imaging of the right knee showed 
evidence of chondromalacia with no sign of abnormalities in 
the ligaments and tendons.  There was no change in the 
examination results on repetitive motion, and the examiner 
did not indicate any pain on motion.  The examiner diagnosed 
chondromalacia patella with residuals.  

The Board observes that effective January 15, 1999, the 
Veteran's right knee disability has been separately rated for 
arthritis, evaluated as 10 percent disabling.

In August 2005, the RO proposed to reduce the Veteran's 
disability rating for status-post right medial meniscus 
repair, post-operative, residuals of a fracture from 20 to 10 
percent.  The RO explained that the Veteran's disability 
picture no longer met the standards for a 20 percent 
evaluation.  The Veteran received a letter regarding the 
proposed reduction that month in which the RO advised the 
Veteran of his right to submit evidence and to request a 
personal hearing and that new evidence and/or the hearing 
request had to be accomplished within 60 days.  

The Veteran submitted no evidence regarding his right knee 
and did not request a hearing.  In a September 2005 written 
statement, the Veteran referred almost exclusively to his 
back.  He indicated, however, that his occupation required 
prolonged standing, which was becoming difficult due to 
stress on the legs.  He also noted that he had undergone 
three right knee surgeries.  

By October 2005 rating decision, the RO reduced the Veteran's 
disability rating for service-connected status-post right 
medial meniscus repair, post operative, residuals of a 
fracture from 20 to 10 percent effective January 1, 2006.  

Analysis

Procedure

The Board will first discuss whether the RO complied with 
appropriate due process considerations in effectuating the 
reduction in the Veteran's assigned disability rating.

The Veteran was informed of the proposed reduction in an 
August 2005 letter, and he was offered the opportunity to 
identify and/or submit evidence.  The Veteran did in fact 
respond by way of letter dated in September 2005.  He 
neglected to submit any medical evidence regarding the right 
knee or to request a hearing.  

Based on this procedural history, the Board concludes that 
the reduction was done in accordance with the procedure set 
forth in VA regulations, to include 38 C.F.R. § 3.105(e).  
That is, the Veteran received appropriate notice of the 
proposed reduction, he was accorded the opportunity to 
respond, and he did respond.


Discussion

The Board will now move on to a discussion of whether the 
disability rating should have been reduced based on the 
evidence.

As apparent from the foregoing discussion, the Veteran was 
awarded a 20 percent increased disability rating for his 
service-connected status-post right medial meniscus repair, 
post operative, residuals of a fracture effective May 5, 
2003.  His rating was reduced to 10 percent effective January 
1, 2006.  Thus, the 20 percent rating had been in effect for 
less than five years.  Therefore, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply, and a single reexamination 
disclosing improvement in the disability is sufficient to 
warrant reduction in a rating.  38 C.F.R. § 3.344(c).  

The disability at issue had been consistently rated under 
Diagnostic Code 5299-5257.  38 C.F.R. §§ 4.20, 4.27, 4.71a, 
Diagnostic Code 5257.  

The July 2005 medical examination report reflected subjective 
complaints of right knee instability causing the Veteran to 
fall.  The examiner indicated that there were no episodes of 
subluxation, and X-ray evidence revealed no significant 
abnormalities of the ligaments or tendons.  The RO reduced 
the Veteran's disability rating from 20 to 10 percent based 
on the fact that there was no showing of recurrent 
subluxation or lateral instability.  The RO suggested that 
not even a 10 percent evaluation was warranted but that the 
evaluation could not be reduced further because the 10 
percent rating had been in effect for 20 years or more and 
that such ratings could not be reduced absent a finding of 
fraud.  

In the Board's view, however, improvement in the Veteran's 
service-connected status-post right medial meniscus repair, 
post operative, residuals of a fracture was not necessarily 
shown on the July 2005 VA examination.  While the July 2005 
examiner expressly stated that there was no right knee 
subluxation, he did not explicitly comment upon lateral 
instability.  The examination report tends to suggest that 
there is no lateral instability because radiologic evidence 
has indicated that the ligament and tendons are intact.  
Because, however, the examiner did not comment upon the 
presence or absence of lateral instability of the right knee 
and because the Board finds no reason to question the 
Veteran's credibility, the Board concludes that lateral 
instability does exist based upon assertions of the Veteran 
that he had fallen due to right knee instability.  The Board, 
moreover, concludes that the Veteran suffers from moderate 
right knee instability due to the nature of the "quite 
hard" falls.  Because the Veteran's right knee disability 
picture had not improved since May 2003 and continued to be 
moderate in nature, a 20 percent evaluation is still 
warranted under Diagnostic Code 5257.  Because improvement 
has not been shown, a reduced rating is inappropriate.  38 
U.S.C.A. § 1155 (West 2002); see also 38 U.S.C.A. § 5107.

The Board observes that a 30 percent disability evaluation 
under Diagnostic Code 5257 is not warranted because severe 
subluxation and/or lateral instability of the right knee have 
not been shown.  Indeed, at the time of the reduction, the 
Veteran used only a brace.  Presumably, he would have been 
using a cane or similar assistive device had his complained 
of right knee instability been severe in nature.

The Board has considered other potentially applicable 
diagnostic codes.  The only one that might apply is 
Diagnostic Code 5260, which pertains to limitation of flexion 
of the knee.  38 C.F.R. § 4.71a.  However, the Veteran cannot 
benefit from a rating under this provision, as a 
noncompensable rating requires that flexion of the knee be 
limited to 60 degrees, and the Veteran can flex his knee to 
130 degrees.  

With respect to DeLuca factors, no additional compensation is 
warranted because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Moreover, 
weakened movement, excess fatigability, and incoordination 
are not part of the Veteran's disability picture.  38 C.F.R. 
§§ 4.40, 4.45.  

In summary, for the reasons and bases expressed above, The 
Board has concluded that the preponderance of the evidence 
does not support a reduction in the assigned rating for the 
service-connected status-post right medial meniscus repair, 
post operative, residuals of a fracture from 20 to 10 percent 
effective January 1, 2006.  Rather, the evidence supports the 
restoration of a 20 percent disability rating.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.


ORDER

A 20 percent disability rating for service-connected status-
post right medial meniscus repair, post operative, residuals 
of a fracture is restored.


REMAND

A remand is required before the Board renders a decision 
regarding the remaining issues on appeal.

Initially, the record reflects that the Veteran applied for 
and was denied disability benefits from the Social Security 
Administration (SSA).  Nonetheless, the Board must obtain the 
medical records underlying that decision.  As well, to ensure 
that the record is complete, recent clinical records from the 
Durham VA Medical Center (MC), Salisbury VAMC, and the 
Winston-Salem VA Outpatient Clinic (OPC) must be associated 
with the claims file.

Regarding the service connection matter, some clarification 
of the evidence is necessary before the Board renders its 
decision.  In a July 2005 medical opinion, a VA examiner 
opined that it was not possible that the condition of the 
Veteran's low back was due in any way to his service-
connected right knee disability.  The Veteran submitted two 
private medical opinions.  In a March 2006 statement, W. 
Johnson, D.O. indicated that the Veteran had healed 
compression fractures at T-12 and L-1 and that these were 
secondary to falls the Veteran suffered as a result of the 
service-connected right knee disabilities.  Low back 
arthritic changes, however, resulted from the normal aging 
process, according to Dr. Johnson.  In December 2008, D.F. 
Martin, M.D. opined that weakness associated with the 
Veteran's service-connected right knee disability, which 
caused several falls, contributed to his current lumbosacral 
spine problems.  The Board requires a definitive 
determination as to the nature of the low back disabilities 
from which the Veteran suffers and an opinion regarding the 
etiology of each disability diagnosed to include an opinion 
regarding whether any such disability was aggravated by the 
Veteran's service-connected right knee disability.  A 
complete rationale for all findings and conclusion should be 
provided.

Regarding the Veteran's claim for TDIU, the law provides that 
a total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service- connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2009).  Where these percentage requirements 
are not met, entitlement to the benefits on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service- connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).  The Veteran's service-connected disabilities 
currently amount to a combined evaluation of less than 60 
percent.  Thus, he is not at this time eligible for TDIU.  
However, because the pending matter of service connection 
could have an impact upon the outcome of the TDIU claim, the 
Board will not issue a decision in this regarding at this 
time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  Associate with the claims file all 
Durham VAMC clinical records dated from 
October 30, 2006 to the present, 
Salisbury VAMC clinical records dated 
from December 26, 2006 to the present, 
and Winston-Salem VA OPC clinical records 
dated from February 9, 2009 to the 
present.

3.  Schedule a VA medical examination for 
(1) a diagnosis of all low back 
disabilities and an opinion regarding the 
etiology of each such disability to 
include whether it is at least as likely 
as not (50 percent or greater likelihood) 
secondary to the Veteran's service-
connected right knee disability or 
aggravated thereby.  In the event that a 
low back disability is found to have been 
aggravated by the service-connected right 
knee disability, the examiner should 
comment upon the degree of aggravation.  
The examiner should also (2) comment upon 
the Veteran's ability to work.  If 
substantially gainful employment is 
precluded, the examiner is to enumerate 
the disability or disabilities preventing 
the Veteran from working.

All necessary diagnostic tests are to be 
performed.  A rationale for all opinions 
and conclusions should be provided, and 
pertinent documents in the claims file 
should be reviewed in conjunction with 
the examination.  The examination report 
should state whether a review of the 
record took place.  

4.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


